DETAILED ACTION
This office action is in response to the application filed on 2/25/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 9, 15, 16 and 18 are objected to because of the following informalities:  
In regards to claim 9, it appears that “a voltage of the node” should be “the voltage of the node”.  
In regards to claim 15, it appears that “the output of the sensing circuit” should be “an output of the sensing circuit”.  
In regards to claim 16, it appears that “the clock signal” should be “a clock signal”.  
In regards to claim 18, it appears that “the clock signal” should be “a clock signal”.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 2-7, 11 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "the properties" in line 6.  The antecedent basis for this limitation in the claim is unclear as there are plural “properties” previously claimed.
Claim 2 recites the limitation "the phase compensation circuit" in line 6.  The antecedent basis for this limitation in the claim is unclear as there are plural “phase compensation circuits” previously claimed.
Claim 5 recites the limitation "the predetermined reference voltage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the properties" in line 6.  The antecedent basis for this limitation in the claim is unclear as there are plural “properties” previously claimed.
Claim 11 recites the limitation "the phase compensation circuit" in line 6.  The antecedent basis for this limitation in the claim is unclear as there are plural “phase compensation circuits” previously claimed.
	Claims 3, 4, 6 and 12 depend directly or indirectly from a rejected claim and is/are, therefore, also rejected under 35 USC 112(b), for the reasons set above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7 and 8 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka (US 20090102444).
	Regarding Claim 1, Nonaka discloses a switching power circuit (fig. 1 ), comprising: a switching transistor (Q1) in which a main current path (Vcc to node between Q1 and L) is connected between an input terminal (@Vcc) to which an input voltage (Vcc) is applied and a node (node between Q1 and L); an inductor (L) that is connected between an output terminal (@Vo) outputting an output voltage (Vo) 
	Regarding Claim 2, Nonaka discloses (fig. 1) the phase compensation circuit ((C2+R2), (C3 +R2)) includes a first phase compensation circuit (C2+R2) having first properties and a second phase compensation circuit (C3 +R2) having second properties, and the properties of the phase compensation circuit are switched (SW) by selecting one of the first phase compensation circuit and the second phase compensation circuit, in accordance with the voltage of the node (the feedback of Vo is in accordance with the voltage of the node and results in control via 2).  
	Regarding Claim 3, Nonaka discloses (fig. 1) a selection circuit (SW) to which outputs of the first phase compensation circuit and the second phase compensation circuit are supplied,  wherein the selection circuit selects one of the first phase compensation circuit and the second phase compensation circuit ((C2+R2), (C3 +R2)), in accordance with the voltage of the node (the feedback of Vo is in accordance with the voltage of the node and results in control via 2), to be connected to the error amplifier (SW switches the current path between each compensation circuit to be connected to 13).  
	Regarding Claim 4, Nonaka discloses (fig. 1) the phase compensation circuit includes a plurality of resistances connected in series (Ra, Rb), and a switch that is connected to at least one of the plurality of resistances in parallel (SW), and where a connection relationship of the plurality of resistances is 
	Regarding Claim 7, Nonaka discloses (fig. 1) a diode (D) that is connected in a forward direction towards the node from a ground.  
	Regarding Claim 8, Nonaka discloses (fig. 1) the driving circuit includes a pulse width modulator (15) that generates a PWM signal of which a duty ratio is controlled in accordance with the instruction signal, in response to a clock signal (14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 (as best understood) are rejected under 35 U.S.C. 103(a) as being unpatentable over Nonaka in view of Schindler (20080252274).
	Regarding Claim 10, Nonaka discloses A switching power circuit (fig. 1), comprising: an input terminal to which an input voltage is applied (Vcc); a first switching transistor (Q1) in which a main current path is connected between the input terminal and a node (node between Q1 and L); an output terminal that outputs an output voltage (Vo); an inductor (L) that is connected between the output terminal and the node; an error amplifier (13) that outputs an instruction signal according to a difference between a feedback voltage (Vfb) of the output voltage and a reference voltage (Vref); a 
	Nonaka does not disclose a second switching transistor in which a main current path is connected between the node and a ground and a second driving signal generation circuit that  generates a second driving signal for controlling On/Off of the second switching transistor; and a regulator circuit that regulates a duty ratio of the second driving signal generated by the second driving signal generation circuit.
	Schindler discloses (fig. 3A) a second switching transistor (M2) in which a main current path is connected between the node and a ground and a second driving signal generation circuit (212) that  generates a second driving signal for controlling On/Off of the second switching transistor; and a regulator circuit that regulates a duty ratio of the second driving signal generated by the second driving signal generation circuit and switching in accordance with the voltage of the node immediately after the second switching transistor is turned off (208, 210, 212).

	Regarding Claim 11, Nonaka discloses (fig. 1) the phase compensation circuit ((C2+R2), (C3 +R2)) includes a first phase compensation circuit (C2+R2) having first properties and a second phase compensation circuit (C3 +R2) having second properties, and switches (via SW) the properties of the phase compensation circuit by selecting one of the first phase compensation circuit and the second phase compensation circuit, in accordance with the voltage of the node (the feedback of Vo is in accordance with the voltage of the node and results in control via 2).  
	Regarding Claim 12, Nonaka discloses (fig. 1) a switching device (SW) to which output of the first phase compensation circuit and the second phase compensation circuit is supplied, wherein the switching device selects one of the first phase compensation circuit and the second phase compensation circuit, in accordance with the voltage of the node (the feedback of Vo is in accordance with the voltage of the node and results in control via 2), to be connected to the error amplifier (13).  
	Regarding Claim 13, Nonaka discloses (fig. 1) the PWM signal generation circuit (15) generates the PWM signal of which the duty ratio is controlled in accordance with the instruction signal, in response to a clock signal (14).  

9)	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nonaka in view of Schindler further in view of Nakamura et al. (US20100244800, hereinafter Nakamura).
	Regarding Claim 20, Nonaka discloses (fig. 1) the first switching transistor is composed of a MOS transistor (Q1).
	Nonaka does not disclose each of a first switching transistor and a second switching transistor is composed of an NMOS transistor.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nonaka to include NMOS transistors as disclosed in Nakamura to improve operability and speed at low voltage.

Allowable Subject Matter
Claims 9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, the prior art fails to disclose: “...a voltage follower circuit in which the predetermined reference voltage is supplied to an input end on a non- inversion side; and a switching device that connects one of the first phase compensation circuit and the second phase compensation circuit to an output end of the voltage follower circuit, the one of the first phase compensation circuit and the second phase compensation circuit not being connected to the error amplifier.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 9, the prior art fails to disclose: “...the sensing circuit includes a comparison circuit that compares a voltage of the node with a set voltage, and a latch circuit that latches output of the comparison circuit, in response to the clock signal.  .” in combination with the additionally claimed features, as are claimed by the Applicant.

Regarding claim 17, the prior art fails to disclose: “...the regulator circuit decreases a turn-on time of the second switching transistor in a case where the voltage of the node immediately after the second switching transistor is turned off is positive, and increases the turn-on time of the second switching transistor in a case where the voltage of the node immediately after the second switching transistor is turned off is negative” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wei; Wei-Hsin et al., US 10014778, discloses a SIBO buck-boost converter and control method thereof.
Wu, Dolly Y.  et al., US 20050189930, discloses an efficient frequency compensation for linear voltage regulators.
Kan; Kwok Kei Toby et al., US 20060113974, discloses a method of forming a power supply control and device therefor.
Guo; Song, US 20140320104, discloses an advanced control circuit for switched-mode dc-dc converter.
Tateishi; Tetsuo et al., US 20140361755, discloses a DC to DC converters, PWM controllers, and inductor current emulation circuits therefor.

Sakurai; Atsushi, US 7009367, discloses a step-up/down switching regulator control circuit and step-up/down switching regulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838